Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 06, 2021

The Court of Appeals hereby passes the following order:

A22I0006. VINEYARD INDUSTRIES, INC. et al. v. JACQUELINE MORRIS.

      Vineyard Industries, Inc. seeks immediate review of the trial court’s order
denying its motion to open default. The trial court entered its order on July 2, 2021
and the certificate of immediate review on July 13, 2021. We lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement, see Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974), and if the certificate of immediate review is not entered
within the prescribed ten-day period, it is untimely, and the party seeking review must
wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper,
231 Ga. 175, 176 (200 SE2d 748) (1973). Here, the certificate of immediate review
was entered 11 days after entry of the order on appeal. Accordingly, we lack
jurisdiction to consider this application, which is hereby DISMISSED.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/06/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.